     Case 5:17-cv-04029-DDC-GEB Document 148 Filed 08/31/20 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


JIN NAKAMURA,

                      Plaintiff,

v.                                                 Case No. 17-4029-DDC-GEB

WELLS FARGO BANK,
NATIONAL ASSOCIATION, d/b/a
WELLS FARGO DEALER
SERVICES, INC.,

                      Defendant.


                               MEMORANDUM AND ORDER

        This matter comes before the court on the parties’ Joint Motion for Distribution of

 Remaining Net Settlement Fund (Doc. 147).

        The court entered its Memorandum and Order (“Order”) (Doc. 144) granting final

 approval of the parties’ September 25, 2019 Settlement Agreement (Doc. 144-1) and entered its

 Judgment dismissing this case (Doc. 146) on May 21, 2019. The court reserved jurisdiction

 over future proceedings administering the Settlement. Doc. 144-1 at 7, ¶ 11.

        The Order directed the Settlement Administrator to distribute the Net Settlement

 Fund to the Settlement Class Members (as those terms are defined the Settlement

 Agreement) as set forth under the Distribution Plan attached as Exhibit A to the Settlement

 Agreement. Doc. 144-1 at 30–31.

        The Settlement Administrator distributed the Net Settlement Fund to the Settlement

 Class Members as set forth under the Distribution Plan. Settlement payments were made

 by checks issued to the 405 Settlement Class Members. 351 Settlement Class Members
    Case 5:17-cv-04029-DDC-GEB Document 148 Filed 08/31/20 Page 2 of 5




negotiated their checks; 54 Settlement Class Members did not. The uncashed checks have

since been voided and their value added back to the Net Settlement Fund. Doc. 147-1 at 4,

¶ 4. As of August 4, 2020, $669,373.76 remains in the Net Settlement Fund. Id. at 4, ¶ 5.

       The Distribution Plan calls for the remaining Net Settlement Fund proceeds to be

distributed as cy pres to a not-for-profit organization providing services to military

servicemembers and veterans. Doc. 144-1 at 31. In the Settlement Agreement, the parties

mutually agreed on The Warrior Initiative to receive any proceeds distributed as cy pres

from the Net Settlement Fund. Doc. 144-1 at 31. But, the Warrior Initiative is no longer

active and cannot receive the remaining Net Settlement proceeds. See Doc. 147 at 8, ¶ 8.

       The parties now jointly move for an order from the court authorizing the Settlement

Administrator to make a second distribution of the Net Settlement Fund to the Settlement

Class Members. Doc. 147. Specifically, the parties seek authority to distribute the

remaining Net Settlement Fund, on a pro rata basis, to the Settlement Class Members who

cashed their original checks (the “Second Distribution”). Id. The parties also jointly

request that the court authorize the Settlement Administrator, after making the Second

Distribution to the Settlement Class Members, to distribute any remaining Net Settlement

Fund proceeds as cy pres to Military Family Advisory Network, Inc. (“MFAN”) in lieu of

the recipient set forth in the Distribution Plan. Id. at 4, ¶11. MFAN is a 501(c)(3)

organization that connects military families to the resources they need, including financial

planning and education. Id.

      The court retained jurisdiction over the Settlement and all future proceedings

involving the “administration, consummation, and enforcement” of the Settlement



                                               2
    Case 5:17-cv-04029-DDC-GEB Document 148 Filed 08/31/20 Page 3 of 5




Agreement. Doc. 144 at 7, ¶ 11. See Macias v. N.M. Dep’t of Labor, 300 F.R.D. 529,

552–53 (D.N.M. 2014) (quoting Kokkonen v. Guardian Life. Ins. Co. of Am., 511 U.S. 375,

378 (1994) (“a court can retain jurisdiction over a case after its dismissal” by “including in

the order of dismissal a separate provision retaining jurisdiction over the settlement

agreement”) (internal quotations omitted)). The representative plaintiff, class counsel, and

defendants jointly move the court to modify the Distribution Plan, Doc. 147, as allowed by

the approved Settlement Agreement. Doc. 144-1 at 24, ¶ L. See also Keepseagle v.

Vilsack, 118 F. Supp. 3d 98, 129 (D.D.C. 2015) (settlement agreement modifications are

proper if done in accordance with the settlement agreement terms). The court thus may

approve the modification proposed by all parties.

       The court has considered the parties’ papers, relevant legal authority, and the record

in this case, and the court hereby grants the motion.

       IT THEREFORE IS ORDERED BY THE COURT THAT:

      1.     The Settlement Administrator has fulfilled its obligations under the Settlement

Agreement for the distribution of the Net Settlement Fund to the Settlement Class

Members. The court determines that it is practicable and reasonable to distribute the

remaining Net Settlement Fund proceeds, on a pro rata basis, to the 351 Settlement Class

Members who cashed their original checks. See, e.g., In re Thornburg Mortg., Inc. Sec.

Litig., 912 F. Supp. 2d 1178, 1246-47 (D.N.M. 2012) (finding a second distribution to class

members who cashed their initial checks reasonable); Sarkisov v. StoneMor Partners L.P., No.

13-cv-04834-JD, 2015 WL 1249169, at *4 (N.D. Cal. Mar. 18, 2015) (finding a settlement that

called for unclaimed funds to “be redistributed to the Class Members who cashed their initial



                                              3
     Case 5:17-cv-04029-DDC-GEB Document 148 Filed 08/31/20 Page 4 of 5




 settlement payment checks on a pro-rata basis as a second distribution” fair and reasonable

 (internal quotations omitted)).

       2.      The Settlement Administrator is directed to carry out the Second Distribution as

 follows:

               a.     The Settlement Administrator shall issue checks to the Settlement Class

       Members who cashed their checks in the initial distribution. The checks shall be marked

       “Void 60 days after the date shown on this check” and shall automatically void sixty (60)

       days after issuance;

               b.     Within this sixty (60) day timeframe, the Settlement Administrator shall

       reissue a check if: i) the check is returned as undeliverable; or ii) the Authorized

       Recipient (as that term is defined in the Settlement Agreement) asks for the check to be

       reissued. Reissued checks shall be valid for thirty (30) days; and

               c.     All uncashed checks shall be voided ninety (90) days after the original

       issuance date and the value of the uncashed checks shall be added back to the Net

       Settlement Fund.

       3.      The court authorizes Settlement Administrator, without further order from the

court, to distribute any Net Settlement Funds proceeds remaining after the Second Distribution as

cy pres to Military Family Advisory Network, Inc.

      IT IS SO ORDERED.




                                                 4
Case 5:17-cv-04029-DDC-GEB Document 148 Filed 08/31/20 Page 5 of 5




 Dated this 31st day of August 2020, at Kansas City, Kansas.

                                  s/Daniel D. Crabtree__________
                                  Daniel D. Crabtree
                                  United States District Judge




                                    5
